TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00337-CV


Appellants, City of Waco, Texas; Pat and Tracey Wilson; Kobie Wood; and the John S.
Welsh Estate//Cross-Appellant, Ervin Colbentz d/b/a Americalf

v.

Appellees, Texas Commission on Environmental Quality and Ervin Colbentz d/b/a
Americalf//Cross-Appellees, City of Waco, Texas; Pat and Tracey Wilson;
Kobie Wood; and the John S. Welsh Estate





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN103893, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants' unopposed motions to dismiss this appeal are granted.  See Tex. R. App.
P. 42(a)(1).  The appeal is dismissed and costs are assessed against the party incurring them.


 
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellants' Motions
Filed:   October 21, 2004